Citation Nr: 1419300	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO. 11-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to April 1972, and died on June [redacted], 2008. The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. In that decision, the RO denied service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to a death pension.

In her March 2010 notice of disagreement, the appellant only stated that she was claiming Dependency and Indemnity Compensation (DIC) based on the fact that the Veteran was rated 100 percent disabled. In her December 2011 substantive appeal, the appellant indicated she was appealing all issues, but also clearly indicated that she was not claiming entitlement to a death pension. As the appellant specifically stated that she was not claiming entitlement to a death pension, the Board finds that the issue of entitlement to a death pension is not on currently on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.

REMAND

VA has a duty to make reasonable efforts to provide assistance to a claimant. Daves v. Nicholson, 21 Vet. App. 46 (2007). This includes obtaining a medical opinion unless there is no reasonable possibility that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103(a), (d); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). Here, the appellant has argued that the Veteran's service-connected lumbar degenerative disc disease (DDD) and sciatic nerve paralysis resulted in the Veteran being bedridden. This in turn led to the development of severe sacral ulcers, resulting in the sepsis that is listed as a cause of death on the Veteran's death certificate. In light of the appellant's statements, the Board finds that a obtaining a medical opinion has a reasonable possibility of aiding in substantiating the appellant's claim. Thus, the Board must remand the claim for a medical opinion to determine whether the Veteran's cause of death, to include respiratory failure, pneumonia and sepsis, is related to his active duty service or another already service-connected disability.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the appellant.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate physician regarding the etiology of the conditions listed on the Veteran's death certificate. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's listed causes of death, including respiratory failure, pneumonia and sepsis, were caused by the Veteran's service-connected disabilities, to include lumbar DDD and sciatic nerve paralysis?

The reviewer should specifically address the appellant's contention that the Veteran's service-connected disabilities, specifically his lumbosacral DDD and left sciatic nerve paralysis, caused the Veteran to be bedridden, which caused his sacral ulcers, which in turn caused his sepsis.

b) If the Veteran's service-connected disabilities did not cause the listed causes of death, is it at least as likely as not (a fifty percent probability or greater) that the listed causes of death were aggravated (permanently worsened beyond the natural progression) by the service-connected disabilities?

Again, the reviewer should specifically address the appellant's argument that the Veteran's service-connected disabilities caused his sacral ulcers by rendering him immobile, which in turn caused his fatal sepsis.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the listed causes of death, including respiratory failure, pneumonia and sepsis, were otherwise incurred or aggravated in service?

Review of the entire claims file is required; however, attention is invited to numerous VA and private treatment records from January 2007 to June 2008 reflecting the Veteran's immobility and the presence of sacral ulcers, a February 2002 private treatment record indicating that sepsis was secondary to pneumonia, and an October 1971 service treatment record indicating upper respiratory infections.

At his death the Veteran was service connected for the removal of ribs, left sciatic nerve paralysis, lumbosacral DDD, a hip disability, facial scars, bilateral hearing loss, and tinnitus. Thus, service connection for all these have been established, and all should be considered when determining whether the listed causes of death were caused or aggravated by the Veteran's service-connected disabilities.

A detailed rationale supporting the reviewer's opinion should be provided. If the reviewer feels that the requested opinions cannot be rendered without resorting to speculation, the reviewer must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the reviewer (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, she should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



